867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Feliciano C. SAMIANA, Petitioner-Appellant,v.W.R. BARKER, Superintendent, Respondent-Appellee.
No. 88-6820.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 21, 1988.Decided:  Jan. 20, 1989.

Feliciano C. Samiana, Appellant Pro Se.
Before WIDENER, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Feliciano Samiana appeals an order of the district court which dismissed as frivolous his habeas corpus petition brought under 28 U.S.C. Sec. 2254.  The district court also noted that one of Samiana's claims had not been fairly presented in state court as required by Sec. 2254(b).  We find that none of Samiana's claims have been exhausted.  As he has not exhausted his state remedies with regard to these claims, dismissal was proper.


2
Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.